[Cite as In re R.E., 2014-Ohio-3595.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                       No. 100954




                                        IN RE:     R.E.

                                        A Minor Child




                                        JUDGMENT:
                                         AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                     Case No. DL 13108454


        BEFORE: McCormack, J., S. Gallagher, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: August 21, 2014
ATTORNEYS FOR APPELLANT

Harvey B. Bruner
John D. Mizanin
Harvey B. Bruner Co., L.P.A.
The Hoyt Block Building
700 W. St. Clair Ave., #110
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

Eben McNair
Assistant Prosecuting Attorney
Juvenile Justice Center, 4th Floor
9300 Quincy Ave.
Cleveland, OH 44106




TIM McCORMACK, J.:
       {¶1} Juvenile-appellant, R.E., appeals his commitment to the Ohio Department of

Youth Services (“DYS”). Following a review of the record, we affirm the decision of

the trial court.

                                   Procedural History

       {¶2} On June 4, 2013, R.E. was charged with robbery in violation of R.C.

2911.02(A)(2), a felony of the second degree, in Cuyahoga County Court of Common

Pleas, Juvenile Division, Case No. DL-13108454.          He denied the charges in the

complaint.

       {¶3} On December 18, 2013, R.E. entered into a plea agreement. At that time,

R.E. had two additional cases pending in juvenile court:        Case No. DL-13108680,

domestic violence, a misdemeanor of the first degree, and Case No. DL-13114245,

assault, also a misdemeanor of the first degree. Under the plea agreement, the state

agreed to amend the complaint in DL-13108454 to robbery in violation of R.C.

2911.02(A)(3), a felony of the third degree. In exchange, R.E. admitted to the amended

complaint in DL-13108454 and he admitted to the domestic violence in DL-13108680

and the assault in DL-13114245.

       {¶4} The court engaged in a colloquy and ensured that R.E. understood his

rights, the nature of the charges against him, and that his change in plea indicated an

admission of the truth of the charges. The court also advised R.E. of the potential

penalties for each charge, ensuring that R.E. understood that the court could place R.E. in
DYS for six months up to his 21st birthday for the robbery and in the detention center for

90 days for the domestic violence and the assault. R.E. admitted the charges, and the

court proceeded to disposition.

       {¶5} At the dispositional hearing, R.E., R.E.’s treating physician, attorney,

community control officer, mother, and the placement coordinator and the prosecutor

were present. Following the hearing, the court committed R.E. to nine months at DYS,

allowing for resubmission to a community corrections facility at a later date in order to

explore the possibility of R.E.’s admission to a residential treatment program.

                                       Disposition

       {¶6} In his sole assignment of error, R.E. contends that the trial court’s

“sentence” did not accord with the overriding purposes of juvenile dispositions. In

support of his claim, he argues that one of the court’s less severe sanctions would better

serve R.E.’s care, protection, and mental and physical health.

       {¶7} A juvenile court has broad discretion to fashion an appropriate disposition

for a child adjudicated delinquent. In re D.S., 111 Ohio St.3d 361, 2006-Ohio-5851, 856

N.E.2d 921, ¶ 6. The court may commit the child to the temporary custody of any

school, camp, institution, or other residential treatment facility operated for the care of

delinquent children, place the child in a detention facility, or place the child on

community control. R.C. 2152.19(A). Community control includes, but is not limited
to, basic probation supervision, intensive probation supervision, community service, and

house arrest. R.C. 2152.19(A)(4).

       {¶8} The court may also commit the child to the legal custody of DYS for secure

confinement for an act that would be a felony of the third degree if committed by an adult

“for an indefinite term consisting of a minimum period of six months and a maximum

period not to exceed the child’s attainment of twenty-one years of age.”               R.C.

2152.16(A)(1)(e).

       {¶9} Regardless of the disposition, the trial court must impose dispositions that

are “reasonably calculated” to achieve certain statutory purposes. R.C. 2152.01(B); In re

K.H., 8th Dist. Cuyahoga Nos. 99981 and 99982, 2013-Ohio-5743, ¶ 22.                    The

“overriding purposes” include providing for the care, protection, and mental and physical

development of children subject to this chapter, protecting the public interest and safety,

holding the offender accountable for the offender’s actions, restoring the victim, and

rehabilitating the offender. R.C. 2152.01(A). The statute further mandates that the

juvenile court achieve those overriding purposes through “a system of graduated

sanctions and services.” Id.

       {¶10} The juvenile court’s order of disposition will not be reversed absent an

abuse of discretion. D.S., 111 Ohio St.3d 361, 2006-Ohio-5851, 856 N.E.2d 921, ¶ 6.

An abuse of discretion suggests that the trial court’s attitude was unreasonable, arbitrary,

or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140
(1983). Under this standard, an appellate court may not substitute its judgment for that

of the trial court. Id.

         {¶11} Here, the record reflects that the trial court considered the overriding

purposes of R.C. 2152.01 and committed R.E. to DYS when compelled by the evidence to

do so.

         {¶12} At the hearing, the court engaged in a discourse with R.E., his attorney, and

the prosecutor concerning the three matters to which R.E. admitted. In the context of the

robbery, the court learned that R.E., along with two other juvenile defendants, started a

conversation with the victim on the street, punched or struck him in the head, and stole

his mobile phone. The domestic violence charge consisted of an argument with his

brother while at home, where his mother sought police intervention when R.E. punched

his brother in the mouth. The assault occurred while R.E. was in the detention center,

wherein R.E. assaulted another resident of the facility. During this exchange, the court

inquired about the large number of fights in the detention center with which R.E. has been

involved. R.E. explained that the fights have been gang-related. The court then spoke

at length with R.E. regarding his gang involvement, expressing frustration with R.E.’s

inability to avoid violating home detention.

         {¶13} The court considered R.E.’s mental and physical health.          Dr. Robert

Needleman, a developmental behavioral pediatrician who has treated R.E. since 2010,

testified that R.E. suffers from attention deficit disorder and depression, for which he has
prescribed various medications for R.E., as well as “conduct disorder, adolescent onset

type,” and “perhaps other psychiatric issues yet to be defined.” He also testified that

R.E. suffers from a mild form of sickle cell disease, which manifests itself with an

episode of pain crisis “perhaps once a year or less frequently.” He noted, however, that

R.E.’s record of sickle cell episodes “is less frequently than that.” Dr. Needleman stated

that he has not known R.E. to have an episode in the time he’s been treating him. He

also stated that he has not been able to treat R.E. on a regular basis due to R.E.’s repeated

admissions to the detention center.

       {¶14} The court inquired of the doctor at length regarding R.E.’s sickle cell

disease, its symptoms, the possible causes of an episode, and the nature of two recent

episodes that occurred while R.E. was in solitary confinement. During this inquiry, Dr.

Needleman informed the court that R.E.’s most recent hospitalization was not necessarily

related to his sickle cell disease, as originally presumed, but rather he believed the

episode to be a panic attack. And R.E. admitted to faking one of the sickle cell episodes

while in confinement.

       {¶15} R.E.’s community control officer, Charles Williams, testified that R.E. had

been on community control since November 2012 for a theft charge. Williams testified

that R.E. had not been compliant with the court’s orders to complete a psychological

evaluation, complete 20 hours of community service, and attend school daily. Williams

stated that within the first weeks of having R.E.’s case, he confirmed R.E.’s prominent
gang involvement and his reputation for fighting in the community. R.E.’s gang is

known for fights, robberies, and assaults.

       {¶16} The trial court also considered alternative placement options.        Various

placement personnel testified regarding the availability of residential treatment programs.

 This testimony revealed that there were currently no residential treatment facilities

available to R.E. due to his sickle cell diagnosis. One of the placement officers testified

that several residential facilities had been explored as possible placement options;

however, the facilities were unwilling to assume the risk of R.E. having a sickle cell

episode while at their facility, especially in light of the fact that R.E. had been removed

from other detention centers approximately three times because of what appeared to be

sickle cell episodes.

       {¶17} Prior to committing R.E. to DYS, the court noted that “every time we’ve

tried to get [R.E.] in the community he has done something, either cut his [home

detention] bracelet off [or] commit[ted] another act,” stating “[that] is why we’re here

today.” In fashioning R.E.’s commitment, the court stated that it wanted to protect the

community and R.E.’s family. It also stated that it wanted to help R.E. lead a more

productive life and that it did not prefer DYS “because it’s really a waste.” However, the

court noted that it was compelled to commit R.E. to DYS based upon R.E.’s medical

diagnosis and the evidence presented at the hearing, stating that “[R.E.’s] stuck with

whatever he was faking because I can’t overrule a medical diagnosis.” The court then
committed R.E. to DYS for nine months, allowing for resubmission to a community

corrections facility in order to explore the possibility of R.E.’s future admission to a

residential treatment program.

       {¶18} In light of the above, we find that the trial court did not abuse its broad

discretion in committing R.E. to nine months in DYS. The record demonstrated that the

court considered the overriding purposes of juvenile disposition, R.E. has repeatedly

failed to comply with community control sanctions, and alternative residential treatment

facilities indicated their disinclination to accept R.E. The trial court’s disposition was

therefore not arbitrary or unreasonable. R.E.’s sole assignment of error is overruled.

       {¶19} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court, juvenile division, to carry this judgment into execution. The finding of

delinquency having been affirmed, any bail or stay of execution pending appeal is

terminated. Case remanded to the trial court for execution of commitment.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


__________________________________________
TIM McCORMACK, JUDGE
SEAN C. GALLAGHER, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR